ORDER
The Appellants’ Motion for Technical Correction of Language in the Opinion is hereby GRANTED.
The opinion filed on August 6, 2004 and published at 378 F.3d 1059, is AMENDED as follows.
The final sentence of Subsection I.A. on page 1063 states:
If jeopardy or adverse modification cannot be avoided, the BiOp would exempt the action agency from Section 9’s prohibition on taking and the strict civil and criminal penalties associated with such unlawful takings.
That final sentence of Subsection I.A. on page 1063 is deleted in its entirety and replaced with the following sentence:
If the BiOp concludes that jeopardy or adverse modification cannot be avoided, Section 7(g) of the ESA provides that the action agency may apply for an exemption from Section 9’s prohibition on taking and the strict civil and criminal penalties associated with such unlawful takings.
IT IS SO ORDERED.